UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS ANNUAL REPORT TO SHAREHOLDERS Tax-Exempt California Money Market Fund September 30, 2011 Contents 3 Portfolio Management Review 6 Information About Your Fund's Expenses 8 Portfolio Summary 9 Investment Portfolio 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 23 Tax Information 24 Investment Management Agreement Approval 29 Summary of Management Fee Evaluation by Independent Fee Consultant 33 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. The fund's policies and procedures for voting proxies for portfolio securities and information about how the fund voted proxies related to its portfolio securities during the 12-month period ended June 30 are available on our Web site — www.dws-investments.com (click on "proxy voting"at the bottom of the page) — or on the SEC's Web site — www.sec.gov. To obtain a written copy of the fund's policies and procedures without charge, upon request, call us toll free at (800) 621-1048. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Early in the fund's most recent 12-month period, the taxable money market yield curve gradually steepened as longer-term rates rose in response to slightly improved economic data.1 Shorter maturities also declined significantly based on a number of market influences, most importantly, the fact that the federal funds rate remains "on hold," keeping short-term rates lower overall.2 By the second quarter of 2011, the money markets were responding to "risk on/risk off" dynamics for global financial markets, with short-term rates rising or falling slightly in response to the current state of the European sovereign debt crisis and the political standoff in the United States related to the raising of the U.S. debt ceiling. The protracted and tense standoff in June and July regarding the debt ceiling raised fears of an impending U.S. government default and/or a credit quality downgrade, prompting a wide range of investors, including money market funds, to build up their cash positions. The extreme difficulties that Congress encountered in coming to agreement (on top of the long-term fiscal challenges faced by U.S. policy makers) and the prospect of a continued sharp political divide made up a large part of the rationale cited by Standard & Poor's® in deciding to downgrade U.S. debt from AAA to AA+ in early August.3 By the close of the fund's fiscal year, all eyes were intently focused on Europe, to see whether the region's political leaders, central bank officials, commercial banks and the International Monetary Fund (IMF) could negotiate a more lasting solution to the difficult and protracted sovereign debt crisis in Greece and other peripheral European Union (EU) countries.4 Positive Contributors to Fund Performance During its fiscal year ended September 30, 2011, the fund's portfolio registered favorable performance and achieved its stated objective of providing current income that is exempt from federal and state of California income taxes to the extent consistent with stability of capital. In a difficult period for the fiscal health of California, we sought to balance higher yield with top quality by maintaining a strong position in floating-rate securities as we took advantage of comparatively higher floating-rate interest coupons. The interest rate of floating-rate securities adjusts periodically based on indices such as the Securities Industry and Financial Market Association Index of Variable Rate Demand Notes.5Because the interest rates of these instruments adjust as market conditions change, they provide flexibility in an uncertain interest rate environment. As we saw opportunities along the yield curve, we also purchased attractively valued securities with slightly longer maturities in order to boost the fund's yield and total return. These securities included fixed notes from the San Diego County School District and the San Francisco City & County Unified School District that we purchased during municipal "note season," the time of the year (in the third quarter) when municipal issuers come to market with short-term, fixed-rate operating notes. Negative Contributors to Fund Performance We continued to take an extremely careful approach to extending maturity over the fund's most recent fiscal year. Because of our cautious approach, the securities the fund purchased tended to have lower yields than issues carrying more risk. This cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. Outlook and Positioning In the past 12 months, though we have seen some hopeful signs, the state of California has continued to endure severe budgetary difficulties in the wake of the 2008 financial crisis and resulting recession. The state is still dealing with very high unemployment levels, continuing foreclosures, municipalities under significant stress in attempting to bring in tax receipts to cover basic needs and school districts where funding is steady, but slow in arriving. Positive steps have included the passage of the state's budget in late June, the willingness of unions to negotiate pension obligations, municipalities' efforts to make needed cuts and adjustments while maintaining essential services, and an improving political climate within the state. Nevertheless, though we see positive signals, we believe that California's economic and budgetary woes will persist through 2012. Fund Results (as of September 30, 2011) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the FDIC or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, this share price isn't guaranteed and you could lose money by investing in money market funds. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of a fund may have a significant adverse effect on the share prices of all classes of shares of that fund. See the prospectus for specific details regarding the fund's risk profile. 7-Day Current Yield Equivalent Taxable Yield* Premier Shares .01%** .02% Institutional Shares .02%** .04% Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. For the most current yield information, visit our Web site at www.dws-investments.com. * The equivalent taxable yield allows you to compare with the performance of taxable money market funds. It is based on the fund's yield and an approximate combined federal and State of California marginal income tax rate of 45.30%. Income may be subject to local taxes, and for some investors, the alternative minimum tax. ** The investment advisor had contractually agreed through September 30, 2011, to waive and/or reimburse certain fund expenses for Premier Shares and Institutional Shares. In addition, the investment advisor voluntarily agreed to waive additional expenses for Premier Shares. Voluntary waivers may be changed or terminated at any time without notice. 1The yield curveis a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 2The federal funds rate is the overnight lending rate for banks. 3Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 4The European Union (EU) is an economic and political union consisting of 27 independent member states that are located primarily in Europe. The peripheral EU countries are the less dominant in terms of size of economy etc. 5The Securities Industry and Financial Market Association Index of Variable Rate Demand Notes is a weekly high-grade market index consisting of seven-day, tax-exempt, variable-rate demand notes produced by Municipal Market Data Group. Actual issues are selected from Municipal Market Data's database of more than 10,000 active issues. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (April 1, 2011 to September 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended September 30, 2011 Actual Fund Return Premier Shares Institutional Shares Beginning Account Value 4/1/11 $ $ Ending Account Value 9/30/11 $ $ Expenses Paid per $1,000* $ $ Hypothetical 5% Portfolio Return Premier Shares Institutional Shares Beginning Account Value 4/1/11 $ $ Ending Account Value 9/30/11 $ $ Expenses Paid per $1,000* $ $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Premier Shares Institutional Shares Tax-Exempt California Money Market Fund .26% .23% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 9/30/11 9/30/10 Municipal Investments: Municipal Variable Rate Demand Notes 89% 88% Municipal Bonds and Notes 11% 12% 100% 100% Weighted Average Maturity 9/30/11 9/30/10 Tax-Exempt California Money Market Fund 38 days 27 days iMoney Net State Specific Retail California Money Fund Average* 30 days 29 days * The Fund is compared to its respective iMoneyNet category: State Specific Retail Money Funds Average Category consists of all retail national and state tax-free and municipal money funds. Portfolio holdings of tax-free funds include Rated and Unrated Demand Notes, Rated and Unrated General Market Notes, Commercial Paper, Put Bonds — 6 months and less, Put Bonds — over 6 months, AMT Paper, and Other Tax-Free holdings. The category consists of all funds in the National Tax-Free Retail and State Specific Retail categories. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Asset allocation and weighted average maturity are subject to change. For more complete details about the Fund's holdings, see page 9. A quarterly Fact Sheet is available upon request. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month beginning December 2010, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of September 30, 2011 Principal Amount ($) Value ($) Municipal Investments 86.3% California Beaumont, CA, Utility Authority Revenue, Wastewater Enterprise Project, Series A, 0.15%*, 9/1/2041, LOC: Union Bank of CA NA BlackRock MuniYield California Fund, Inc., 144A, AMT, 0.28%*, 6/1/2041, LIQ: Citibank NA BlackRock MuniYield California Quality Fund, Inc., Series W-7-1665, 144A, AMT, 0.28%*, 5/1/2041, LIQ: Citibank NA California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Amber Court Apartments, Series A, 0.13%*, 12/15/2032, LIQ: Fannie Mae California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Arbors Apartments, Series A, 0.2%*, 12/15/2032, LIQ: Fannie Mae California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.19%*, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Educational Facilities Authority Revenue, Stanford University, Series R, 5.0%, 11/1/2011 California, Municipal Finance Authority, Multi-Family Housing Revenue, Series 2410, 144A, AMT, 0.31%*, 1/1/2020, LIQ: JPMorgan Chase Bank, LOC: JPMorgan Chase Bank California, Nuveen Insured Dividend Advantage Municipal Fund, Series 1-1044, 144A, AMT, 0.32%*, 6/1/2041, LIQ: Morgan Stanley Bank California, RBC Municipal Products, Inc., California Health Care Revenue, Series E-21, 144A, 0.2%*, 10/1/2013, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada California, State General Obligation: Series B-5, 0.15%*, 5/1/2040, LOC: Barclays Bank PLC Series 2178, 144A, 0.21%*, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, Statewide Communities Development Authority Revenue, Tax & Revenue Anticipation Bonds, Series A-1, 2.0%, 6/29/2012 California, Statewide Communities Development Authority Revenue, Tiger Woods Learning Foundation, 0.5%*, 7/1/2036, LOC: Bank of America NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 2680, 144A, 0.26%*, 5/15/2018, LOC: JPMorgan Chase Bank Series 2681, 144A, AMT, 0.36%*, 5/15/2018, LOC: JPMorgan Chase Bank California, Wells Fargo Stage Trust, Series 31C, 144A, AMT, 0.43%*, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Fremont, CA, Certificates of Participation, Refinancing Capital, 0.14%*, 8/1/2038, LOC: U.S. Bank NA Hayward, CA, Multi-Family Housing Revenue, Shorewood, Series A, 0.14%*, 7/15/2014, LIQ: Fannie Mae Hesperia, CA, Public Financing Authority Revenue, 1993 Street Improvement Project, 0.27%*, 10/1/2023, LOC: Bank of America NA Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.18%*, 11/1/2020, LOC: Union Bank of CA Los Angeles County, CA, Multi-Family Housing Authority Revenue, Canyon Country Villas Project, Series H, 0.16%*, 12/1/2032, LIQ: Freddie Mac Los Angeles County, CA, RBC Municipal Products, Inc., Series E-24, 144A, 0.2%*, 7/1/2031, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Novato, CA, Multi-Family Housing Revenue, Nova-Ro Corp. III Senior Housing Project, 0.31%*, 10/1/2032, LOC: Bank of The West Oakland-Alameda County, CA, Coliseum Authority Lease Revenue, Coliseum Project, Series C-1, 0.15%*, 2/1/2025, LOC: Bank of New York Mellon & California State Teacher's Retirement System Palo Alto, CA, General Obligation, Series R-11859, 144A, 0.16%*, 2/1/2018, LIQ: Citibank NA San Diego County, CA, School District Note Participations, Tax & Revenue Anticipation Notes, Series A, 2.0%, 6/29/2012 San Diego, CA, Certificates of Participation, 0.19%*, 12/1/2028, LOC: Comerica Bank San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series 37C, 0.13%*, 5/1/2029, LOC: Union Bank NA San Francisco, CA, City & County Unified School District, Tax & Revenue Anticipation Notes, 2.0%, 6/29/2012 Santa Clara, CA, Electric Revenue, Series B, 0.16%*, 7/1/2027, LOC: Bank America NA Southern California, Metropolitan Water District Revenue, Series B, 0.16%*, 7/1/2028, SPA: Landesbank Hessen-Thuringen % of Net Assets Value ($) Total Investment Portfolio (Cost $102,568,505)+ Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of September 30, 2011. +The cost for federal income tax purposes was $102,568,505. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement LIQ: Liquidity Facility LOC: Letter of Credit SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
